Citation Nr: 1550344	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  06-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1989, with 14 years and seven days of prior active service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).


FINDING OF FACT

Evidence of record indicates that the Veteran's service-connected bilateral knee disabilities preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Board is taking action favorable to the Veteran by granting the claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In written statements of record as well as his January 2006 claim for benefits, the Veteran has asserted his service-connected knee disabilities prevent him from working.  He reported that he only ever had jobs that involved physical labor and was no longer able to do any physical labor.  He further indicated that he could not perform any job where he sat at a desk all day, as he did not have the level of education for such a job and was unable to remain in one position for any significant length of time.

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, disabilities of both lower extremities, including the application of the bilateral factor, are considered one disability.  38 C.F.R. § 4.16.

Evidence of record detailed that the Veteran was Marine Cargo Specialist for the United States Government.  In a May 2003 statement, the Veteran's supervisor indicated that the Veteran had changed his duty position to the administrative position of Transportation Operations Specialist in 2001.

In statements dated in February 2004, February 2005, and January 2006, a private physician, J. D. D., M.D., noted that he had been the Veteran's orthopedic surgeon since March 2000, indicating that the Veteran was initially managed nonoperatively for severe osteoarthritis in both knees.  The physician commented that he did not believe that the Veteran was physically capable of performing duties as a transportation operations specialist after undergoing bilateral knee replacement surgeries.  After reviewing the Veteran's major duties and conditions of employment, the physician found the Veteran was physically incapable of safely getting around the deck of a ship, which was noted to include climbing steep steps, ladders, and ramps as well as negotiating wet and slippery surfaces frequently.  The physician further remarked that the Veteran was disabled in his current occupation as a Transportation Operations Specialist.

In a May 2004 VA examination report, the Veteran indicated that his knee symptoms did not interfere with his job activities or his activities of daily living.  However, in an October 2004 statement, the Veteran reported that his job was affected by his service-connected knee disabilities, as he had to retire due to his knees. 

In a May 2005 VA examination report, the Veteran again indicated that he retired from his job as a civilian transportation operations specialist due to his knees. 

Lay statements received in January 2006 from the Veteran's coworker and supervisor were added to the record.  The Veteran's supervisor observed that the Veteran had been performing the duties of a Transportation Operations Specialist for the past three years.  It was noted that one of the Veteran's major duties was as the Alternate Contracting Officer for the organization, a duty position that required him to be in good physical condition.  The supervisor indicated that the Veteran had discussed taking early Social Security retirement, as he was no longer able to perform his assigned duties, and had a concern of seriously injuring himself, or possibly dying should he perform the duties requiring him to board ships.  These lay statements also discussed the severity of the Veteran's bilateral knee disabilities and their detrimental effect on his ability to work and perform daily activities.  The Veteran submitted pictures showing descriptions of the strenuous, physical duties of his job.

In a January 2006 treatment note, Dr. D. indicated that the Veteran's knees were doing well but that he was unable to perform some activities, including climbing and prolonged standing.

In a March 2006 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran indicated that he was employed in shipping and loading for SDDC 841st Transportation Battalion for 40 hours a week from October 1989 to December 2004.  He reported that his service-connected knee disabilities prevented him from securing or following any substantially gainful occupation.  He reported that he became too disabled to work in December 2004 and had three years of high school education.  The Veteran commented that he left his last job due to his service-connected disabilities and had not tried to obtain employment or any education or training since he became too disabled to work.

Records from the Social Security Administration (SSA) indicated that the Veteran was receiving disability compensation.  An SSA disability determination showed that the Veteran was found to be disabled beginning in December 2004 due to the primary diagnosis of osteoarthrosis and allied disorders.

The Veteran's former employer, SDDC 841st Transportation Battalion, also submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Effects, in May 2006.  The Veteran's employer stated that the Veteran had not worked since December 2004 and that he had "retired - not on disability".  It was noted that the Veteran was a Marine Cargo Specialist from October 1989 to October 2001 and a Transportation Operations Specialist from October 2001 to December 2004.

In a May 2006 VA examination report, the diagnoses were diabetes mellitus, type II, without apparent complications; hypertension, without apparent complications; and post bilateral knee replacement, with lingering limited range of motion.

In a March 2007 statement, C. W. W., M.D., reported being the Veteran's family physician for over the previous ten years.  The physician noted the Veteran's bilateral knee replacements in 2004, and stated that since the surgeries, the Veteran lacked the stability that would be expected of a man his age.  The physician then opined that the Veteran had major mobility issues that prevented his ability to handle routine tasks that involved bending his knees, such as climbing stairs and ladders, kneeling, and squatting.  It was noted that the Veteran experienced pain, swelling, and discomfort that at times was severe.  The physician further opined that the Veteran could no longer be a productive member in the work force, and could not realize gainful employment due to his knee issues.

In a July 2008 decision, the Board denied entitlement to TDIU, finding that the Veteran's service-connected disabilities did not preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.

The Veteran then appealed that denial to the United States Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (Joint Motion) in September 2009, which was granted by Order of the Court that same month, and accordingly, the appeal was remanded to the Board for further consideration.

In a November 2009 statement, Dr. W. repeated the opinions expressed in his March 2007 statement.  In an additional November 2009 statement, Dr. D. reiterated that the Veteran was physically incapable of safely functioning in his occupation as a Transportation Operations Specialist.

In February 2010, the Board remanded this matter in order to comply with the September 2009 Joint Motion.  The Board sought to obtain an additional VA medical examination and opinion to clarify whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

In a January 2013 VA examination report, the Veteran indicated that he had received SSA disability benefits since 2004 due to his bilateral knee disability and was unemployed.  He reported that he did physical labor his entire life with ship loading and had no other skill set, had a tenth grade education, ambulated with an antalgic gait, required use of a cane for mobility assistance, and was unable to crawl, stoop, bend, climb, or lift because of his service-connected bilateral knee disabilities.  After reviewing the record and examining the Veteran, the examiner indicated that it was not possible for a medical examiner to identify types of employment the Veteran was capable of performing with his current service-connected disabilities, current skill set, and educational background.  Thereafter, the examiner opined that the Veteran had no occupational limitation for physical and sedentary employment based on his service-connected diabetes mellitus and hypertension disabilities, but had occupational limitations for physical and sedentary employment based on his service-connected bilateral knee disabilities.  However, in another section of the examination report, the examiner marked "no" when asked whether the Veteran's knee and/or lower leg conditions impacted his ability to work.

Presently, service connection is in effect for prostate cancer, rated as 100 percent disabling; right knee osteoarthritis, rated at 30 percent disabling; left knee osteoarthritis, rated at 30 percent disabling; diabetes mellitus, rated at 20 percent disabling; hypertension, rated at 10 percent disabling; and coronary artery disease, rated as noncompensable.  The total combined service-connected disability rating was 20 percent, effective October 30, 2000; 100 percent, effective May, 15, 2001; 20 percent, effective July 1, 2001; 30 percent, effective May 5, 2003; 100 percent, effective January 2, 2004; 70 percent, effective August 1, 2005; and 100 percent, effective October 8, 2013.  38 C.F.R. § 4.25.

As an initial matter, the Board finds that the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met.  The total combined rating for his service-connected disabilities is 70 percent from August 1, 2005.  The Veteran's service-connected right knee osteoarthritis is rated as 30 percent disabling, and his service-connected left knee osteoarthritis, is rated as 30 percent disabling.  The Veteran's service-connected right and left knee disabilities, as disabilities of both lower extremities, are considered as one single 40 percent disability, under 38 C.F.R. § 4.16(a).  

In view of the totality of the evidence, including the medical findings detailing the severity of his service-connected bilateral knee disabilities; the competent and credible lay assertions of unemployability due to limitations caused by service-connected bilateral knee disabilities; the diminished probative value of the inconclusive and contradictory medical opinion contained in the January 2013 VA examination report; and the numerous favorable private medical opinions concerning unemployability submitted by the Veteran's private treating physicians, the Board finds that the evidence of record indicates that the Veteran's service-connected bilateral knee disabilities, coupled with his educational/training background and employment history, precludes him from securing and following any substantially gainful occupation during the appeal period.  

Accordingly, the Board finds that the Veteran's service-connected bilateral knee disabilities were of such severity as to render him unable to obtain or maintain substantially gainful employment.  As such, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	
ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


